DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 03/30/2018. It is noted, however, that applicant has not filed a certified copy of the JP2018-069781 application as required by 37 CFR 1.55.

Claim Objections
Claim 22 is objected to because of the following informalities:  
Claim 22 recites “a boundary portion”, which should be “a second boundary portion” as “a boundary portion” was already recited in claim 19.
Claim 31 recites “wherein the busbar includes the plurality of conducting wire-connecting portions,” which should be “wherein the busbar includes the conducting wire-connecting portion, which includes a plurality of conducting wire-connecting portions.”
Claim 31 recites “the notch portions,” which should be “the notch.” 
Claim 32 recites “the notch portions,” which should be “the notch.”
Claim 32 recites “the plurality of conducting wire-connecting portions,” which should be “the conducting wire-connecting portion, which includes a plurality of conducting wire-connecting portions.”
Claim 34 recites “the notch portions,” which should be “the notch.”
Claim 35 recites “the notch portions,” which should be “the notch.”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-23, 26 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. (JP 2008-79465 A).
	Regarding claim 19, Sato teaches a motor (1, 53), comprising:
a rotor (3) including a shaft (21) extending along a central axis;
a stator (2) including a coil (6) and opposing the rotor (3) in a radial direction with a gap provided therebetween; and
a busbar (7) positioned at one axial-directional side of the stator (2); wherein 


    PNG
    media_image1.png
    454
    495
    media_image1.png
    Greyscale

a notch (57) into which the conducting wire (6a) is inserted is provided in the conducting wire-connecting portion (54);
an inner circumferential surface of the notch (57) includes a bottom surface (59) opposing an opening side of the notch (57), a first opposed surface extending from the bottom surface (59) towards the opening, and a second opposed surface extending from the bottom surface (59) towards the opening and opposing the first opposed surface (FIG 5); 

    PNG
    media_image2.png
    455
    591
    media_image2.png
    Greyscale

the first opposed surface includes a first region connected to the bottom surface (59) and a second region (58 left side) connected to the first region and extending to the opening side;
a first convex portion (56 left side) protruding towards the second opposed surface is provided on a boundary portion between the first region and the second region; and
the conducting wire-connecting portion (54) is in contact with the conducting wire (6a) in the bottom surface (59), the second opposed surface and the first region of the first opposed surface (FIG 6).


    PNG
    media_image3.png
    498
    583
    media_image3.png
    Greyscale

	Regarding claim 20/19, Sato was discussed above in claim 19. Sato further teaches wherein the first region is curved along an outer circumferential surface of the conducting wire (6a).

    PNG
    media_image4.png
    353
    502
    media_image4.png
    Greyscale

Regarding claim 21/19, Sato was discussed above in claim 19. Sato further teaches wherein the conducting wire-connecting portion (54) includes a first outer circumferential surface located on a side opposite to the first opposed surface, and the first outer circumferential surface extends along the first opposed surface.

    PNG
    media_image5.png
    342
    522
    media_image5.png
    Greyscale

Regarding claim 22/19, Sato was discussed above in claim 19. Sato further teaches wherein the second opposed surface includes a third region connected to the bottom surface, and a fourth region (58 right side) connected to the third region and extending towards the opening side, a second convex portion (56 right side) protruding towards the first opposed surface side is provided at a boundary portion between the third region and the fourth region (58 right side), and the second opposed surface is in contact with the conducting wire (6a) in the third region.

    PNG
    media_image6.png
    388
    490
    media_image6.png
    Greyscale

	Regarding claim 23/22, Sato was discussed above in claim 22. Sato further teaches wherein the third region is curved along the outer circumferential surface of the conducting wire (6a).

    PNG
    media_image7.png
    365
    512
    media_image7.png
    Greyscale

	Regarding claim 26/19, Sato was discussed above in claim 19. Sato further teaches wherein the conducting wire-connecting portion (54) is plate-shaped or 
	Regarding claim 30/19, Sato was discussed above in claim 19. Sato further teaches wherein a welded portion (13) is provided on an interface between the inner circumferential surface of the notch (57) and an outer circumferential surface of a coil lead line (6a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (JP 2008-79465 A) in view of Ito et al. (JP 2008/228425 A).
Regarding claim 25/19, Sato was discussed above in claim 19. Sato fails to teach wherein the bottom surface is curved along the outer circumferential surface of the conducting wire.
Ito teaches wherein the bottom surface is curved along the outer circumferential surface of the conducting wire (2a).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Sato to incorporate Ito to teach wherein the bottom surface is curved along the outer circumferential surface of the conducting wire, for the advantages of a snug fit between the stator winding and the winding connection terminal to ensure a secure connection between the winding and the terminal.

Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (JP 2008-79465 A) in view of Yamamura et al. (US 2003/0201688).
	Regarding claim 31/19, Sato was discussed above in claim 19. Sato further teaches wherein the busbar (7) includes the plurality of conducting wire-connecting portions (54).
	Sato fails to teach all of opening directions of the notch portions of the plurality of conducting wire-connecting portions are directed towards one circumferential-directional side.

	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Sato to incorporate Yamamura to teach all of opening directions of the notch portions of the plurality of conducting wire-connecting portions are directed towards one circumferential-directional side, for the advantages of increased workability and stability for caulking or welding the coil ends to the terminals.
	Regarding claim 32/19, Sato was discussed above in claim 19. Sato further teaches further comprising a plurality of busbars (7) and a busbar holder (47) that holds the plurality of busbars (7). 

    PNG
    media_image8.png
    532
    590
    media_image8.png
    Greyscale


Yamamura teaches all of opening directions of the notch portions of the plurality of conducting wire-connecting portions (25) are directed towards one circumferential-directional side (FIG 15-17).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Sato to incorporate Yamamura to teach all of opening directions of the notch portions of the plurality of conducting wire-connecting portions are directed towards one circumferential-directional side, for the advantages of increased workability and stability for caulking or welding the coil ends to the terminals.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (JP 2008-76465A).
Regarding claim 33, Sato teaches a method of manufacturing a motor (1, 53) including a rotor (3) including a shaft (21) extending along a central axis, a stator (2) including a coil (6) and opposing the rotor (3) in a radial direction with a gap provided therebetween, and a busbar (7) positioned at one axial-directional side of the stator (2), the method comprising:
holding a conducting wire (6a), which extends from the coil (6), on the busbar (7); wherein 

an inner circumferential surface of the notch (57) includes a bottom surface (59) opposing an opening side of the notch (57), a first opposed surface extending from the bottom surface (59) towards the opening, and a second opposed surface extending from the bottom surface (59) towards the opening and opposing the first opposed surface;
the first opposed surface includes a first region connected to the bottom surface (59) and a second region (58 left side) connected to the first region and extending to the opening side;
a convex portion (56 left side) protruding towards the second opposed surface is provided on a boundary portion between the first region and the second region (58 left side);
before the bending, the second region (58 left side) is inclined in a direction in which the second region (58 left side) is spaced away from the second opposed surface, as it extends towards the opening side; and
after the bending, the conducting wire-connecting portion (54) is in contact with the conducting wire (6a) in the bottom surface (59), the second opposed surface and the first region of the first opposed surface. 
Sato’s embodiment 2 fails to disclose caulking the conducting wire-connecting portion in a direction in which the notch is closed.

It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Sato’s second embodiment to incorporate Sato’s first embodiment to teach caulking the conducting wire-connecting portion in a direction in which the notch is closed, while Sato discloses that caulking is not necessary for the second embodiment in FIG 5 and 6, one of ordinary skill in the art would know that further caulking of the holding piece (55) will enhance the connection between the coil end (6a) and the terminal (54) to ensure the coil end (6a) is held tightly by the terminal.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (JP 2008-76465A) as applied to claim 33 above, and further in view of Ben-Omrane et al. (FR 3046505 A1).
Regarding claim 36/33, Sato was discussed above in claim 33. Sato further teaches joining the busbar (7) and the conducting wire (6a) held on the busbar (7) via welding (welding piece 13).
Sato fails to teach the welding is laser welding.
Ben-Omrane teaches the welding is laser welding.

    PNG
    media_image9.png
    55
    1044
    media_image9.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Sato to incorporate Ben-Omrane to teach the welding is laser welding, as laser welding is a well-known technique to .

Allowable Subject Matter
Claims 24, 27-29 and 34-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 24/19, the specific limitation of “wherein the bottom surface is provided with a concavity portion defined therein and extending to a side opposite to the opening side” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
The closest prior art Sato discloses a busbar unit with a plurality of conducting wire-connecting portions comprising a notch, but fails to teach a concavity portion on the opposite side of an opening of the notch.

Regarding claim 27/26, the specific limitation of “wherein the busbar includes a standing wall extending in the axial direction from an inner circumferential surface of the notch of the conducting wire-connecting portion” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
The closest prior art Katou et al. (US 2012/0262014) discloses a second engaging portion (28b; FIG 3) on a bus bar holder (22) to hold a power feeding portion (32a), but fails to teach the second engaging portion is part of a busbar (32).


Regarding claim 34/33, the specific limitation of “in the inserting, the busbar is rotated about the central axis to insert the conducting wire into each of the notches of the plurality of conducting wire-connecting portions” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
The closest prior art Sato teaches a plurality of conducting wire-connecting portions with notches to hold a plurality of conducting wire, but fails to teach the notches and openings directed towards a circumferential direction, and the conducting wire is inserted into the notches by rotating the busbar.
Another prior art, Yamamura discloses in FIG 15-17 a method of guiding coil terminal (13) into the coil connecting terminal portion (25), wherein the coil terminal is moved along an inclined portion (28) of the holder (15). Yamamura fails to disclose the holder is rotated to guide the coil terminal into the coil connecting terminal portion.

Regarding claim 35/33, the specific limitation of “in the inserting, the busbar holder is rotated about the central axis to insert the conducting wire into each of the notches of the plurality of conducting wire-connecting portions” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
The closest prior art Sato teaches a plurality of conducting wire-connecting portions with notches to hold a plurality of conducting wire, but fails to teach the notches and openings directed towards a circumferential direction, and the conducting wire is inserted into the notches by rotating the busbar.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MINKI CHANG/           Examiner, Art Unit 2834  

/QUYEN P LEUNG/           Supervisory Patent Examiner, Art Unit 2834